PRO URO CARE INC.
CENTRAL BANK
   
6440 FLYING CLOUD DRIVE
6640 SHADY OAK ROAD
Loan Number
926315001
EDEN PRAIRIE, MN 55344
EDEN PRAIRIE, MN 55344
Date
01-17-2011
   
Maturity Date
01-17-2012
   
Loan Amount
$ 100,025.00
BORROWER’S NAME AND ADDRESS
LENDER’S NAME AND ADDRESS
Renewal Of
926315001
“I”, “me” and “my” means each borrower above, together and separately.
“You” and “your” means the lender, its successors and assigns.
LO/LP INIT
JH/DHJ 

 
I promise to pay you, at your address listed above, the PRINCIPAL sum of ONE
HUNDRED THOUSAND TWENTY FIVE AND NO/l00________________
__________________________________________________ Dollars $ 100,025.00
 
x Single Advance: I will receive all of the loan amount on 01-17-2011. There
will be no additional advances under this note.
 
o Multiple Advance: The loan amount shown above is the maximum amount I can
borrow under this note. On _______________________
 
I will receive $____________ and future principal advances are permitted.
 
Conditions: The conditions for future advances are
_________________________________________________________________
__________________________________________________________________________________________
__________________________________________________________________________________________
 
o Open End Credit: You and I agree that I may borrow up to the maximum amount
more than one time. All other conditions of this note apply to this feature.
This feature expires on _____________________
 
o Closed End Credit: You and I agree that I may borrow up to the maximum only
one time (and subject to all other conditions).
 
INTEREST: I agree to pay interest on the outstanding principal balance from
01-17-2011 at the rate of 6.000 % per year until 01-18-2011
 
x Variable Rate: This rate may then change as stated below.
 
x Index Rate: The future rate will be 1.000 PERCENT ABOVE the following index
rate: THE BASE RATE ON CORPORATE LOANS POSTED BY AT LEAST 70% OF THE 10 LARGEST
U.S. BANKS KNOWN AS THE WALL STREET JOURNAL U.S. PRIME RATE.
 
o No Index: The future rate will not be subject to any internal or external
index. It will be entirely in your control.
 
x Frequency and Timing: The rate on this note may change as often as EVERY DAY
BEGINNING 01-18-2011
 
A change in the interest rate will take effect ON THE SAME DAY
 
x Limitations: During the term of this loan, the applicable annual interest rate
will not be more than N/A% or less than 6.000%. The rate may not change more
than __________________% each ____________
 
Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:
 
x The amount of each scheduled payment will change.            x The amount of
the final payment will change.
 
o ___________________________________________________________
 
ACCRUAL METHOD: You will calculate interest on a ACTUAl/360 basis.
 
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
 
x on the same fixed or variable rate basis in effect before maturity (as
indicated above).
 
o at a rate equal to _______________________   _______________________  
_______________________
 
x LATE CHARGE: If I make a payment more than 10 days after it is due, I agree to
pay a late charge of 5.000% OF THE LATE AMOUNT
_______________________________________________________________________________________________
 
x ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which amount above: DOCUMENTATION FEE $20.00 AND CERTIFICATE OF GOOD
STANDING $5.00
  x are    o are not      included in the principal

 
x Authority: The interest rate and other charges for this loan are authorized by
.MS 334.01 SUBD 2
 
PAYMENTS: I agree to pay this note as follows:
 
ON DEMAND, BUT IF NO DEMAND IS MADE THEN 11 MONTHLY INTEREST PAYMENTS RANGING
FROM $400.10 TO $516.80 BEGINNING 10-17-2009 AND 1 PAYMENT OF $100,541.80 ON
01-17-2011. THIS IS A VARIABLE RATE LOAN AND THE PAYMENT AMOUNTS MAY CHANGE. THE
FINAL PAYMENT MAY ALSO CHANGE.
 
 
 
ADDITIONAL TERMS:
 
 
x SECURITY: This note is separately secured by (describe separate document by
type and date): CONSUMER SECURITY AGREEMENT AND PERSONAL GUARANTY BOTH DATED
1-17-2011
 
(This section. is tor your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note.)
 
 
Signature for Lender
 
 
/s/ Jerry Hentges

--------------------------------------------------------------------------------

JERRY HENTGES, BRANCH PRESIDENT
 
PURPOSE: The purpose of this loan is WORKING CAPITAL
 
SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today’s date.
 
PRO URO CARE INC.
 
/s/ Richard B. Thon 

--------------------------------------------------------------------------------

RICHARD B. THON, CFO
 
/s/ Richard Carlson

--------------------------------------------------------------------------------

RICHARD CARLSON, PRESIDENT

 
UNIVERSAL NOTE
(Page 1 of 2)
 
 
 

--------------------------------------------------------------------------------

 
 
DEFINITIONS: As used on page 1, “x”means the terms that apply to this loan. “I”,
“me” or “my” means each Borrower who signs this note and each other person or
legal entity (including guarantors, endorsers, and sureties) who agrees to pay
this note (together referred. to as “us”). You or your means the Lender and Its
successors and assigns. APPLlCABLE LAW: Minnesota law controls this note. Any
term of this note which violates Minnesota law is not effective unless the
law permits you and me to agree to a variation.
 
If any provision of this agreement IS unenforceable, the rest of the agreement
remains in force. I may not change this agreement without your express written
consent. Time IS of the essence in this agreement. COMMISSIONS OR OTHER
REMUNERATION: I understand and agree that any insurance premiums paid to
insurance companies as part of this note will Involve money retained by you or
paid back to you as commissions or other remuneration.
 
In addition, I understand and agree that some other payments to third parties as
part of this note may also Involve money retained by you or paid back to you as
commissions or other remuneration. PAYMENTS: You will apply each payment I make
on this note first to any amount l owe you for charges which are neither
interest nor principal. You will apply the rest of each payment to any unpaid
interest, and then to the unpaid principal. If you and I agree to a different
application of payments, we will describe our agreement on this note.
 
I may prepay all or part of this loan without penalty unless we agree
to something different on this note. Any partial prepayment I make will
not excuse or reduce any later scheduled payment until this note is paid in
full (unless, when I make the prepayment, you and I agree in writing to
the contrary).
 
INTEREST: Interest accrues on the principal remaining unpaid from time to time,
until paid in full. If you give me my loan money in more than one advance, each
advance will start to earn interest only when I receive it.
 
The interest rate in effect on this note at any time will apply to all the money
you advance at that time. Regardless of anything in this document that might
imply otherwise, I will not pay and you will not charge a rate of interest that
is higher than the maximum rate of interest you could charge under applicable
law for the credit you give me (before or after maturity).
 
If you send any erroneous notice of interest, we mutually agree to correct it.
If you collect more interest than the law and this agreement allow, you agree to
refund it to me.
 
INDEX RATE: The index will serve only as a device for setting the rate on this
note. You do not guarantee by selecting this index, or the margin, that the rate
on this note will be the same rate you charge on any other loans or class of
loans to me or other borrowers.
 
ACCRUAL METHOD: You will calculate the amount of interest I will pay on this
loan using the interest rate and accrual method on page 1 of this note. When
calculating interest, you will use the accrual method to determine the number of
days in a “year.” If you do not state an accrual method, you may use any
reasonable accrual method to calculate interest.
 
POST MATURITY RATE: In deciding when the “Post Maturity Rate” (on page 1)
applies, “maturity” means: 1.) The date of the last scheduled payment indicated
on page 1 of this note, or; 2.) The date you accelerate payment on the note,
whichever is earlier.
 
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I expect that
you will make only one advance of principal. However, you may add other amounts
to the principal if you make any payments described in the” PAYMENTS BY LENDER”
paragraph below.
 
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I expect
that you will make more than one advance of principal. If this is closed-end
credit, I am not entitled to additional credit if I repay a part of the
principal.
 
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf, charges I am
obligated to pay (such as property insurance premiums), then you may treat those
payments made by you as advances and add them to the unpaid principal under this
note. Or, you may demand immediate payment of the charges.
 
SET-OFF: You may set off any amount due and payable under this note against any
right I have to receive money from you.
 
“Right to receive money from you” means:
 
(1) any deposit account balance I have with you;
 
(2) any money owed to me on an item presented to you or in your possession for
collection or exchange; and
 
(3) any repurchase agreement or other nondeposit obligation.
 
“Any amount due and payable under this note” means the total amount of which you
are entitled to demand payment under the terms of this note at the time you set
off. This total includes any balance the due date for which you properly
accelerate under this note.
 
If someone who has not agreed to pay this note also owns my right to receive
money from you, your set-off right will apply to my interest in the obligation,
and to any other amounts I could withdraw on my sole request or endorsement.
 
Your set-off right does not apply to an account or other obligation where my
rights are only as a representative. It also does not apply to any Individual
Retirement Account or other tax-deferred retirement account.
 
You will not be liable for the dishonor of any check when the dishonor occurs
because you set off this debt against one of my accounts. I will assume the
liability and relieve you of all responsibility for any such claim that occurs
if you set off this debt against one of my accounts.
 
REAL ESTATE OR RESIDENCE SECURITY: If I am giving you any real estate or a
residence that is personal property, as security for this note, I have signed a
separate security agreement. Default and your remedies for default are
determined by applicable law and by the security agreement. Default and your
remedies may also be determined by the “Default” and paragraphs below, to the
extent they are not prohibited by law or contrary to the security agreement.
 
DEFAULT: l will be in default if any of the following happen:
 
(1) I fail to make a payment on time or in the amount due;
 
(2) I fail to keep the property insured, if required;
 
(3) I fail to pay, or keep any promise, on any debt or agreement I have with
you;
 
(4) any other creditors of mine try to collect any debt l owe them through court
proceedings;
 
(5) I die, am declared incompetent, make an assignment for the benefit of
creditors, or become insolvent (either because my liabilities exceed my assets
or I am unable to pay my debts as they become due);
 
(6) I make any written statement or provide any financial information that is
untrue or inaccurate when it was provided;
 
(7) I do or fail to do something which causes you to believe that you will have
difficulty collecting the amount l owe you;
 
(8) any collateral securing this note is used in a manner or for a purpose which
threatens confiscation by a legal authority;
 
(9) I change my name or assume an additional name without first notifying you;
 
(10) I fail to plant, cultivate and harvest crops in due season;
 
(11) any loan proceeds are used for a purpose that will contribute to excessive
erosion of highly erodible land, or to the conversion of wetlands to produce an
agricultural commodity, as explained in 7 C.F.R. Part 1940, Subpart G, Exhibit
M.
 
REMEDIES: If I am in default on this note, you have, but are not limited to, the
following remedies:
 
(1) You may demand immediate payment of everything l owe under this note;
 
(2) You may set off this debt against any right I have to the payment of money
from you, subject to the terms of the “ SET-OFF” paragraph;
 
(3) You may demand security, additional security, or additional parties to be
obligated to pay this note as a condition for not using any other remedy;
 
(4) You may refuse to make advances to me or allow me to make credit purchases;
 
(5) You may use any remedy you have under state or federal law.
 
If you choose one of these remedies, you do not give up your right to use any
other remedy later. By waiving your right to declare an event to be a default,
you do not waive your right to later consider the event as a default if it
continues or happens again.
 
COLLECTION COSTS AND ATTORNEY’S FEES: I will pay all costs of collection,
replevin (an action for the recovery of property wrongfully taken or detained),
or any other or similar type of cost if I am in default. In addition, if you
hire an attorney to collect this note, I will pay attorney’s fees plus court
costs (except where prohibited by law). To the extent permitted by the United
States Bankruptcy Code, I will also pay the reasonable attorney’s fees and costs
you are charged to collect this debt as awarded by any court under the
Bankruptcy Code’s jurisdiction.
 
WAIVER: I give up my rights to require you to:
 
(1) demand payment of amounts due (presentment);
 
(2) obtain official certification of nonpayment (protest);
 
(3) give notice that amounts due have not been paid (notice of dishonor).
 
I waive any defenses I have based on suretyship or impairment of collateral.
 
OBLIGATIONS INDEPENDENT: I must pay this note even if someone else has also
agreed to pay it (by, for example, signing this form or a separate guarantee or
endorsement).
 
You may sue me alone, anyone else obligated on this note, or any number of us
together, to collect this note. You may do so without any notice that it has not
been paid (notice of dishonor).
 
You may, without notice, release any party to the agreement without releasing
any other party.
 
If you give up any of your rights, with or without notice, it will not affect my
duty to pay this note.
 
Any extension of new credit to any of us, or renewal of this note by all or less
than all of us, will not release me from my duty to pay it. (Of course, you are
entitled to only one payment in full.) You may extend this note or the debt
represented by this note, or any portion of the note or debt, from time to time
without limit or notice. You may do this without affecting my liability for
payment of the note.
 
I will not assign my obligation under this agreement without your prior written
approval.
 
FINANCIAL INFORMATION: I will provide you, at your request, accurate, correct
and complete financial statements or information you need.
 
NOTICE: Unless otherwise required by law, you will give any notice to me by
delivering it or mailing it by first class mail to my last known address. My
current address is on page 1. I will inform you in writing of any change in my
address. I will give any notice to you by mailing it first class to your address
stated on page 1 of this agreement, or to any other address you give me.

 
 
 

--------------------------------------------------------------------------------

 